Case 2:19-cv-00247-JAM-DB Document 58-3 Filed 11/12/19 Page 1 of 2




              EXHIBIT B
                         Case 2:19-cv-00247-JAM-DB Document 58-3 Filed 11/12/19 Page 2 of 2

      PROPERTY ADDRESS          CITY    ST    ZIP      APPRAISAL       SALES PRICE     STATUS    NET PROCEEDS
140 Mason Circle         Concord        CA   94520   $4,630,000.00    $5,000,000.00     Closed   $2,184,429.19
4901 Park Rd             Benicia        CA   94510   $12,400,000.00   $12,500,000.00    Closed   $4,100,740.18
